Exhibit 10

THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT AND RELATED DOCUMENTS

This THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT AND
RELATED DOCUMENTS (“Third Amendment”) is executed among FGDI, L.L.C., a limited
liability company formed under the laws of the State of Delaware (“Borrower”),
the financial institutions which are now or which hereafter become a party
hereto (collectively, the “Lenders” and individually a “Lender”) and CoBANK, ACB
(“CoBank”), as agent for Lenders (CoBank, in such capacity, the “Agent”), for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged effective March     , 2007.

Recitals

A. Borrower and Agent have executed a Revolving Credit, Term Loan and Security
Agreement dated as of March 28, 2006 (“Original Credit Agreement”), a First
Amendment to the Revolving Credit, Term Loan and Security Agreement dated as of
May 31, 2006 (“First Amendment”), and a Second Amendment to the Revolving
Credit, Term Loan and Security Agreement dated as of November 27, 2006 (“Second
Amendment”). Hereinafter, the Original Credit Agreement, First Amendment, Second
Amendment and all amendments, extensions, modifications, replacements and
substitutions thereto may be referred to collectively as the “Credit Agreement.”

B. Borrower has requested Agent to extend the maturity date of, and to make
certain other changes to, the Credit Agreement and Other Documents (as defined
in the Credit Agreement).

C. Agent is willing to make the requested changes to the Credit Agreement and
Other Documents so long as Borrower executes and agrees to abide by the terms
and conditions set forth in this Third Amendment.

Agreements

1. Capitalized terms used in this Third Amendment and not otherwise defined
herein shall have the meanings given them in the Credit Agreement.

2. The definition of “Adjusted Working Capital” set forth in Section 1.2 of the
Credit Agreement hereby is amended to read:

“Adjusted Working Capital” shall mean Working Capital; provided, however, that
(i) Indebtedness subject to Subordination Agreements shall be excluded from the
calculation of Current Liabilities.

3. The definition of “Indebtedness” set forth in Section 1.2 of the Credit
Agreement hereby is amended to read:

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.



--------------------------------------------------------------------------------

4. The definition of “Letters of Credit” set forth in Section 1.2 of the Credit
Agreement hereby is amended to read:

“Letters of Credit” shall have the meaning set forth in Section 2.6, but shall
not include the following letters of credit: (1) the Bayerische Hypo-und
Vereinsbank AG, New York Branch, Irrevocable Letter of Credit Number SB104975,
(2) the CoBank, ACB, Irrevocable Letter of Credit Number 00614272, or (3) any
other letter of credit issued pursuant to the Industrial Revenue Bonds.

5. The definition of “Maximum Advances Amount” set forth in Section 1.2 of the
Credit Agreement hereby is amended to read:

“Maximum Advances Amount” shall mean: (a) $88,000,000.00, subject to any
permanent reduction caused by a permanent reduction in the Maximum Revolving
Advances Amount, from the date of this Third Amendment through March 28, 2007;
(b) $83,000,000.00, subject to any permanent reduction caused by a permanent
reduction in the Maximum Revolving Advances Amount, from March 29, 2007 through
May 30, 2007; and (c) $73,000,000.00, subject to any permanent reduction caused
by a permanent reduction in the Maximum Revolving Advances Amount, from May 31,
2007 through June 30, 2007.

6. The definition of “Maximum Revolving Advances Amount” set forth in
Section 1.2 of the Credit Agreement hereby is amended to read:

“Maximum Revolving Advances Amount” shall mean: (a) $80,000,000.00 from the date
of this Third Amendment through March 28, 2007; (b) $75,000,000.00 from
March 29, 2007 through May 30, 2007; and (c) $65,000,000.00 from May 31, 2007
through June 30, 2007; provided however, that so long as no Event of Default has
occurred and is continuing, Borrower shall be entitled to reduce such amount on
a permanent basis: (x) to $68,000,000.00 or less on one (1) occasion on or
before June 30, 2007 by providing Agent with at least (3) Business Days’ prior
written notice thereof; and (y) by One Million Dollars ($1,000,000.00) or a
multiple thereof on one (1) occasion during each calendar year by providing
Agent with at least (3) Business Days’ prior written notice thereof. Any such
permanent reduction shall cause an equal permanent reduction in the Maximum
Advances Amount.

 

2



--------------------------------------------------------------------------------

7. The definition of “Revolving Advances Rate” set forth in Section 1.2 of the
Credit Agreement hereby is amended to read:

“Revolving Advances Rate” shall mean an interest rate per annum equal to:
(a) the sum of the Base Rate plus one-half percent (0.50%) with respect to
Domestic Rate Advances prior to April 30, 2007; (b) the sum of the Base Rate
plus three-quarters percent (0.75%) with respect to Domestic Rate Advances from
April 30, 2007 to May 30, 2007; (c) the sum of the Base Rate plus one percent
(1.00%) with respect to Domestic Rate Advances at all other times; (d) the sum
of LIBOR plus two and one-quarter percent (2.25%) with respect to LIBOR Rate
Advances prior to April 30, 2007; and (e) the sum of LIBOR plus two and one-half
percent (2.50%) with respect to LIBOR Rate Advances from April 30, 2007 to
May 30, 2007; and (f) the sum of LIBOR plus two and three-quarters percent
(2.75%) with respect to LIBOR Rate Advances at all other times.

8. The definition of “Revolving Advances Term” set forth in Section 1.2 of the
Credit Agreement hereby is amended to read:

“Revolving Advances Term” shall mean from the date hereof through June 30, 2007
unless sooner terminated as herein provided.

9. The definition of “Term Advances Term” set forth in Section 1.2 of the Credit
Agreement hereby is amended to read:

“Term Advances Term” shall mean from the date hereof through June 30, 2008
unless sooner terminated as herein provided.

10. The definition of “Total Debt” set forth in Section 1.2 of the Credit
Agreement hereby is replaced with the following definition of “Total Funded
Debt” and all references in the Credit Agreement to “Total Debt” hereby are
amended to be references to “Total Funded Debt”:

“Total Funded Debt” shall mean all Indebtedness of Borrower plus the Maximum
Undrawn Amount of outstanding Letters of Credit, minus all non-interest-bearing
indebtedness, minus the current balance contained in FCStone, LLC Account
No. 001842092 (which account supports repayment of indebtedness existing under
the Industrial Revenue Bonds), minus amounts payable to: (a) AFG Asset
Management under the AFG Asset Management Investment Facility Letter; (b) AFG
Trust Finance under the AFG Trust Finance Credit Facility Letter; (c) FCStone
Group, Inc. under a promissory note in the original principal amount of
$1,000,000.00 that is subordinated to Borrower’s Obligations to Agent and
Lenders pursuant to a subordination agreement in form and substance acceptable
to Agent in its sole discretion; and (d) FCStone Group, Inc. and/or Agrex, Inc.
(individually and collectively “Subordinated Creditor”) under a promissory note
in the original principal amount of $2,000,000.00, or less, that is subordinated
to Borrower’s Obligations to Agent and Lenders pursuant to one or more
subordination agreements in form and substance acceptable to Agent in its sole
discretion.

 

3



--------------------------------------------------------------------------------

11. Section 6.8 of the Credit Agreement hereby is amended to read:

6.8 Standards of Financial Statements.

Cause all financial statements referred to in Article IX of this Agreement as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein). Notwithstanding the foregoing, all interim financial
statements referred to in Article IX of this Agreement shall report Open
Contract Equity either as an asset or a liability (as appropriate) but not as a
contra-asset or a contra-liability.

12. Section 9.2(a) of the Credit Agreement hereby is amended to read:

9.2 Borrowing Base Certificates and Other Information and Materials to be
Delivered to Agent.

(a) on or before the Financial Reporting Deadline for each month, deliver to
Agent a Non-Interim Borrowing Base Certificate, executed by the President or
Chief Financial Officer of Borrower, in form and substance satisfactory to Agent
(which shall be calculated as of the last Business Day of the prior month and
which shall not be binding upon Agent or restrictive of Agent’s rights under
this Agreement), together with “Grain Inventory Summaries” and “Accrued Gains &
Losses on Grain Open Purchase & Sale Contracts Summaries” in the forms attached
to the Third Amendment as Exhibit 9.2(a) and incorporated herein by this
reference.

13. Section 9.8 of the Credit Agreement hereby is amended to read:

9.8 Monthly Financial Statements.

Furnish Agent and Lenders not later than the Financial Reporting Deadline for
each month, an unaudited balance sheet of Borrower and unaudited statements of
income and stockholders’ equity and cash flow of Borrower reflecting results of
operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a basis consistent with prior practices and complete
and correct in all material respects, subject to normal and recurring year end
adjustments that individually and in the aggregate are not material to
Borrower’s business. Except as set forth in Section 9.2(a) hereof, the reports
shall be prepared in accordance with GAAP and in the same format as the audited
annual financial statements described in Section 9.7 hereof and accompanied by a
Compliance Certificate and all brokers’ statements related to the information
contained in such reports.

 

4



--------------------------------------------------------------------------------

14. The “List of FGDI Margin Accounts with FCStone, LLC as of: January 18, 2006”
that comprises a portion of Schedule 4.15(h) of the Credit Agreement hereby is
amended and replaced in its entirety by the “List of FGDI Margin Accounts with
FCStone, LLC as of: February 9, 2007” attached to this Third Amendment and
incorporated herein by this reference.

15. The list of “Deposit and Investment Accounts” that comprises a portion of
Schedule 4.15(h) of the Credit Agreement hereby is amended and replaced in its
entirety by the “Deposit and Investment Accounts updated as of March 21, 2007”
attached to this Third Amendment and incorporated herein by this reference.

16. Borrower represents and warrants to Agent and Lenders that the “List of FGDI
Margin Accounts with FCStone Trading, LLC as of: January 18, 2006” that
comprises the remaining portion of Schedule 4.15(h) of the Credit Agreement is
accurate and complete as of the date of this Third Amendment.

17. Exhibit 2.1(b) of the Credit Agreement is amended, restated and replaced in
its entirety by Exhibit 2.1(b) attached to this Third Amendment and incorporated
herein by this reference. In addition, all references in the Credit Agreement
and Other Documents to the Revolving Advances Note shall refer to Exhibit 2.1(b)
attached to this Third Amendment and any amendments, modifications, replacements
and substitutions thereto on and after the date of this Third Amendment.

18. Borrower represents and warrants to Agent and Lenders that no Default or
Event of Default has occurred and is continuing under the Credit Agreement or
any Other Document.

19. Borrower hereby releases, waives and forever discharges Agent, Lenders,
their affiliates, and their respective shareholders, directors, officers,
employees, and agents, from all known and unknown, absolute and contingent,
claims, defenses, setoffs, counterclaims, causes of action, actions, suits or
other legal proceedings of any kind existing or accrued as of the date of this
Third Amendment.

20. Borrower shall pay Agent a modification fee of $20,000.00 upon the execution
of this Third Amendment. In addition, Borrower shall reimburse Agent for all
attorneys’ fees, legal costs, and other expenses incurred in connection with the
negotiation, drafting, and execution of this Third Amendment. The amounts
described in this paragraph shall be in addition to, and not in lieu of, the
interest, fees and other charges owing under the Credit Agreement.

21. The Credit Agreement and Other Documents shall remain in full force and
effect except as modified by this Third Amendment.

22. Borrower shall execute and deliver and cause any necessary Persons to
execute and deliver to Agent such other documents and shall take and cause any
necessary Persons to take such additional actions as Agent may request to carry
out the intent and purposes of this Third Amendment.

23. This Third Amendment may be executed in counterparts and shall be effective
when each party has executed at least one counterpart hereof.

 

5



--------------------------------------------------------------------------------

24. This Third Amendment shall be governed by and construed in accordance with
the laws of the State of Colorado and shall inure to the benefit of and being
binding upon the parties hereto and their respective successors and permitted
assigns.

25. BORROWER, AGENT AND LENDERS EACH WAIVE THEIR RESPECTIVE RIGHTS TO DEMAND A
TRIAL BY JURY IN ANY LITIGATION OR OTHER LEGAL PROCEEDING PERTAINING TO THIS
THIRD AMENDMENT OR THE SUBJECT MATTER HEREOF.

 

FGDI, L.L.C.     as Borrower   By:  

/s/ Steven J. Speck

  Name:   Steven J. Speck   Title:   President and Chief Executive Officer   By:
 

/s/ Jean Bratton

  Name:   Jean Bratton   Title:   Vice President and Chief Financial Officer  
COBANK ACB,   as Agent and Lender   By:  

/s/ Theodore D. Tice

  Name:   Theodore D. Tice   Title:   Vice President   Commitment Percentage:
100%  

 

6



--------------------------------------------------------------------------------

STATE OF OHIO   )   ) ss. COUNTY OF WOOD   )

On this 23rd day of March, 2007, before me personally came Steven J. Speck, to
me known, who, being by me duly sworn, did depose and say that he is the
President and Chief Executive Officer of FGDI, L.L.C., the limited liability
company described in and which executed the foregoing instrument; and that he
signed his name thereto by order of the management committee of said limited
liability company.

 

/s/ Donald Eugene Finn

  Notary Public for the State of Ohio My commission expires:    5/22/08

 

STATE OF OHIO   )   ) ss. COUNTY OF WOOD   )

On this 23rd day of March, 2007, before me personally came Jean Bratton, to me
known, who, being by me duly sworn, did depose and say that she is a Vice
President and Chief Financial Officer of FGDI, L.L.C., the limited liability
company described in and which executed the foregoing instrument; and that she
signed her name thereto by order of the management committee of said limited
liability company.

 

/s/ Donald Eugene Finn

 

Notary Public for the State of Ohio

My commission expires:    5/22/08

 

7



--------------------------------------------------------------------------------

EXHIBIT 2.1(b)

SECOND AMENDED AND RESTATED REVOLVING ADVANCES NOTE

 

$80,000,000.00   March 23, 2007

This Second Amended and Restated Revolving Advances Note is executed and
delivered under and pursuant to the terms of that certain Revolving Credit, Term
Loan and Security Agreement dated as of March 28, 2006 (as amended, restated,
supplemented or modified from time to time, the “Loan Agreement”) by and among
FGDI, L.L.C., a limited liability company organized under the laws of the State
of Delaware with an address of 2829 Westown Parkway, Suite 240, West Des Moines,
Iowa 50266 (“Borrower”) and COBANK, ACB (“CoBank”), the various financial
institutions named therein or which hereafter become a party thereto,
(collectively with CoBank, “Lenders”) and CoBank as agent for Lenders (in such
capacity, “Agent”). Capitalized terms not otherwise defined herein shall have
the meanings provided in the Loan Agreement.

FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of CoBank, at
the office of Agent located at Department 167, Denver, Colorado 80291-0167 or at
such other place as Agent may from time to time designate to Borrower in
writing:

(i) the principal sum of Eighty Million Dollars and No/100th Dollars
($80,000,000.00) or, if different, from such amount, the unpaid principal
balance of the Revolving Advances as may be due and owing under the Loan
Agreement, payable in accordance with the provisions of the Loan Agreement,
subject to acceleration upon the occurrence of an Event of Default under the
Loan Agreement or earlier termination of the Loan Agreement pursuant to the
terms thereof; and

(ii) interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full at the applicable Revolving Advances
Rate in accordance with the provisions of the Loan Agreement. In no event,
however, shall interest exceed the maximum interest rate permitted by law. Upon
and after the occurrence of an Event of Default, and during the continuation
thereof, interest shall be payable at the Default Rate.

This Note is one of the Revolving Advances Notes referred to in the Loan
Agreement and is secured by the liens granted pursuant to the Loan Agreement and
the Other Documents, is entitled to the benefits of the Loan Agreement and the
Other Documents and is subject to all of the agreements, terms and conditions
therein contained.

This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.

 

8



--------------------------------------------------------------------------------

If an Event of Default under Sections 10.7 and 10.8 of the Loan Agreement shall
occur, then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof. If any other Event
of Default shall occur under the Loan Agreement or any of the Other Documents,
which is not cured within any applicable grace period, then this Note may, as
provided in the Loan Agreement, be declared to be immediately due and payable
upon notice to Borrower, together with reasonable attorneys’ fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.

This Note shall be construed and enforced in accordance with the laws of the
State of Colorado.

This Second Amended and Restated Revolving Advances Note amends, restates and
replaces the Revolving Advances Note executed by Borrower and payable to the
order of CoBank dated March 28, 2006 and any amendments, modifications,
replacements, or substitutions thereto in its entirety (but does not constitute
a novation thereof).

Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.

 

FGDI, L.L.C. By:  

/s/ Steven J. Speck

Name:   Steven J. Speck Title:   President and Chief Executive Officer By:  

/s/ Jean Bratton

Name:   Jean Bratton Title:   Vice President and Chief Financial Officer

 

9



--------------------------------------------------------------------------------

STATE OF OHIO   )   ) ss. COUNTY OF WOOD   )

The foregoing instrument was subscribed, sworn to, and acknowledged before me
this 23rd day of March, 2007, by Steven J. Speck as the President and Chief
Executive Officer of FGDI, L.L.C., a Delaware limited liability company, on
behalf of the limited liability company.

Witness my hand and official seal.

My commission expires: 5/22/08

 

/s/ Donald Eugene Finn

  Notary Public

 

STATE OF OHIO   )   ) ss. COUNTY OF WOOD   )

The foregoing instrument was subscribed, sworn to, and acknowledged before me
this 23rd day of March, 2007, by Jean Bratton as a Vice President and Chief
Financial Officer of FGDI, L.L.C., a Delaware limited liability company, on
behalf of the limited liability company.

Witness my hand and official seal.

My commission expires: 5/22/08

 

/s/ Donald Eugene Finn

  Notary Public

 

10